Exhibit 10.33

RESTRICTED STOCK UNIT AGREEMENT PURSUANT TO
THE VINCE HOLDING CORP. 2013 OMNIBUS INCENTIVE PLAN

 

Participant: [NAME]

Grant Date: [DATE]

 

Number of Restricted Stock Units Granted: [NUMBER]

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this "Agreement"), dated as of the
Grant Date specified above, is entered into by and between Vince Holding Corp.,
a corporation organized in the State of Delaware (the "Company"), and the
Participant specified above, pursuant to the Vince Holding Corp. 2013 Omnibus
Incentive Plan, as in effect and as amended from time to time (the "Plan"),
which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units ("RSUs") provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant's interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

 

--------------------------------------------------------------------------------

3.Vesting.

(a)Subject to the remaining provisions of Section 3 hereof, the RSUs subject to
this Award shall become fully vested upon the occurrence of any of the
following, provided that the Participant has not incurred a Termination prior to
such occurrence:

 

 

(i)

A transaction covered by Section 11.2(d) of the Plan;

 

 

(ii)

(A) A transaction covered by Section 11.2(a) of the Plan; and (B) Sun Capital
Partners, Inc. and its affiliates (collectively, “Sun Capital”) becoming the
beneficial owner, directly or indirectly, of securities of the Company
representing 30% or less of the combined voting power of the Company’s then
outstanding securities; or

 

 

(iii)

Except to the extent covered by Sections 3(a)(i) and (ii) above, in the event of
a Participant’s termination by the Company or any of its Subsidiaries other than
for Cause (and other than due to the Participant’s death, Disability or
voluntary Termination) within a twelve (12) month period following: (A) Sun
Capital’s becoming the beneficial owner, directly or indirectly, of securities
of the Company representing 30% or less of the combined voting power of the
Company’s then outstanding securities or (B) a Change in Control.

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting event and all vesting shall occur only on the appropriate vesting event
date, subject to the Participant's continued service with the Company or any of
its Subsidiaries on each applicable vesting event date.

(b)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the RSUs at any time and for any reason.

(c)Forfeiture. Subject to the Committee's discretion to accelerate vesting
hereunder, all unvested RSUs shall be immediately forfeited upon the
Participant's Termination for any reason.

(d)Employment Agreement. In the event that the Participant is a party to an
employment agreement with the Company that is in effect as of the Grant Date (an
"Employment Agreement") and such Employment Agreement provides for the
acceleration of all or any portion the vesting of the RSUs upon certain
specified Terminations, the RSUs will accelerate in accordance with the terms
provided in the Employment Agreement.

4.Delivery of Shares.

(a)General. Subject to the provisions of Sections 4(b) and 4(c) hereof, within
thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of shares of Common Stock that correspond to the number of
RSUs that have become vested on the applicable

2

--------------------------------------------------------------------------------

vesting date; provided that the Participant shall be obligated to pay to the
Company the aggregate par value of the shares of Common Stock to be issued
within ten (10) days following the issuance of such shares unless such shares
have been issued by the Company from the Company's treasury.

(b)Blackout Periods. If the Participant is subject to any Company "blackout"
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

(c)Deferrals. If permitted by the Company, the Participant may elect, subject to
the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the "Deferred Shares"), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant's behalf (the "Account"). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant's Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.

5.[gkrn2k5iesf1000001.jpg]Dividends; Rights as Stockholder. Cash dividends on
shares of Common Stock issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of Common Stock at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.

6.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

3

--------------------------------------------------------------------------------

7.Governing Law, All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant's FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
to the Participant hereunder, but only to the extent a reduction in shares does
not have an adverse accounting impact on the Company.

9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.

10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a)The Participant has been advised that the Participant may be an "affiliate"
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant's representations set forth in
this Section 10.

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
"re-offer prospectus") with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a "re-offer prospectus").

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

4

--------------------------------------------------------------------------------

11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company. [gkrn2k5iesf1000002.jpg]

13.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant's employment or service at any time, for any reason
and with or without Cause.

14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

15.Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

5

--------------------------------------------------------------------------------

18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.

20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant's ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

22.Expiration.  The RSUs shall expire on the second anniversary of the grant
date.




6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

VINCE HOLDING CORP.

 

[NAME]

[TITLE]

 

 

PARTICIPANT:

 

[NAME]

 

7